Felton, J.
The only question in this case of importance was decided by the Supreme Court in answer to a certified question. Jackson v. Anglin, 193 Ga. 737 (19 S. E. 2d, 914), to which reference is made.' Further discussion on the subject is not required. The only other matter to be dealt with is the effect of the statement of the judge of the juvenile court, in his order consenting to the adoption, to the effect that in the hearing on the sufficiency of guardianship the court took legal custody of the child from its parents. Since the juvenile court did not, by the provisions of its first order, take permanent legal custody of the child from its parents for the purpose of permanently placing it, the judge’s subsequent interpretation to that effect was ineffective to give it such an effect. The court erred in overruling the demurrer herein dealt with.

Judgment reversed.


Stephens, P. J., and Sutton, J., concur.